The question involved in the appeal is that of whether venue of the suit was in Dallas county, as claimed by the appellee. The trial court held, and we think correctly so, that the venue was in the district court of Hunt county.
The appellee's petition claimed damages for illegally and maliciously suing out a writ of attachment upon an automobile, and for malicious prosecution growing out of a false affidavit and warrant causing his arrest and imprisonment. Suits for damages arising *Page 512 
from two distinct torts by the same parties may be joined. Cody v. Lowry, 91 S.W. 1109; Railway Co. v. Griffin, 20 Tex. Civ. App. 91, 48 S.W. 542; Bank v. Valenta, 33 Tex. Civ. App. 108, 75 S.W. 1087. And if the right to sue upon one of the causes existed in Hunt county the venue of the suit was properly in that county. Article 1830, subdivision 8, authorizes a suit for damages to be brought "in any county where such levy was made." The proof shows the levy was in Hunt county and that the plaintiff, Hood, had a beneficial use and interest in the property.
The judgment is affirmed.